[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-14145                 ELEVENTH CIRCUIT
                                                                APRIL 24, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                    D. C. Docket No. 00-00040-CR-WCO-2

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

CARLOS ALVARADO-BELTRAN,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                (April 24, 2009)

Before DUBINA, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Carlos Alvarado-Beltran (“Alvarado”) appeals the district court’s order,
requiring him to pay a fine as a condition of his future supervised release,

following a revocation hearing.

      On December 11, 2000, Alvarado pled guilty to reentry into the United

States without inspection after deportation, in violation of 8 U.S.C. 1326(a) and

(b), in the United States District Court for the Northern District of Georgia. The

district court sentenced Alvarado to 57 months imprisonment, 3 years of

supervised release, a $1,000 fine, and a special assessment of $100. Alvarado did

not appeal and, after he completed his sentence, he was subsequently deported.

      Alvarado eventually returned to the United States, and on November 29,

2007, Alvarado was arrested and charged for conspiracy to possess with intent to

distribute less than 50 kilograms of cocaine, in violation of 21 U.S.C. § 846. On

April 9, 2008, in the United States District Court for the Western District of Texas,

Alvarado was sentenced to 46 months imprisonment and 4 years of supervised

release. Alvarado is currently serving this sentence.

      On or about May 21, 2008, the United States of America (“Government”)

filed an amended petition to revoke Alvarado’s supervised release in United States

District Court for the Northern District of Georgia. Following a revocation

hearing, the district court revoked his supervised release and imposed the

following sentence: 12 months imprisonment to run consecutive to his term of



                                           2
imprisonment imposed in federal court in Texas, and 24 months supervised release.

As a condition of his supervised release, the district court ordered Alvarado to pay

the unpaid balance of the special assessment and fine, stemming from his sentence

in 2000.

      Here, Alvarado argues that the district court erred by imposing the fine that

he received in 2000 as a condition of the supervised release for his 2008 sentence

because, according to Alvarado, the district court knew that he: (1) is indigent; (2)

has no present or future ability to pay the fine; and (3) is to be deported to Mexico

upon completion of his imprisonment.

      We normally review a district court’s determination of an appropriate fine

for clear error. United States v. Lombardo, 35 F.3d 526, 527 (11th Cir. 1994) (per

curiam). However here, the district court did not impose a sentence on Alvarado.

Rather, the district court revoked his supervised release from the 2000 sentence

and imposed a new custodial sentence, followed by another term of supervised

release with certain conditions, including a requirement to pay the remaining

balance of his fine and assessment from the 2000 sentence. Because the district

court did not impose a new fine, but instead established the payment of the fine as

a condition of Alvarado’s supervised release, Alvarado’s ability to pay is not

directly at issue. Rather, “we review the district court’s imposition of a special



                                           3
condition of supervised release for abuse of discretion, so long as the objection was

preserved for appeal.” United States v. Taylor, 338 F.3d 1280, 1283 (11th Cir.

2003) (per curiam). That standard “recognizes that for the matter in question there

is a range of choice for the district court and so long as its decision does not

amount to a clear error of judgment we will not reverse even if we would have

gone the other way had the choice been ours to make.” McMahan v. Toto, 256

F.3d 1120, 1128 (11th Cir. 2001).

       With respect to the district court’s authority to impose special conditions of

supervised release, 18 U.S.C. § 3583(d) provides, in pertinent part:

               The court may order, as a further condition of supervised
               release, to the extent that such condition –
               (1) is reasonably related to the factors set forth in section
               3553(a)(1), (a)(2)(B), (a)(2)(C), and (a)(2)(D);1
               (2) involves no greater deprivation of liberty than is
               reasonably necessary for the purposes set forth in
               section 3553(a)(2)(B), (a)(2)(C), and (a)(2)(D); and
               (3) is consistent with any pertinent policy statements
               issued by the Sentencing Commission pursuant to 28
               U.S.C. [§] 994(a);
               any condition set forth as a discretionary condition of
               probation in section 3563(b) and any other condition it
               considers to be appropriate . . . .

       1
          The referenced 3553(a) factors include the nature and circumstances of the offense and
the history and characteristics of the defendant ((a)(1)); the need for the sentence imposed to
afford adequate deterrence to criminal conduct ((a)(2)(B)); the need for the sentence imposed to
protect the public from further crimes of the defendant ((a)(2)(C)); and the need for the sentence
imposed to provide the defendant with needed educational or vocational training, medical care,
or other correctional treatment in the most effective manner ((a)(2)(D)). 18 U.S.C. §§
3553(a)(1), (a)(2)(B)-(D).

                                                 4
18 U.S.C. § 3583(d) (footnote added); see also U.S. S ENTENCING G UIDELINES

M ANUAL § 5D1.3(b) (“The court may impose other conditions of supervised

release to the extent that such conditions (1) are reasonably related to (A) the

nature and circumstances of the offense and the history and characteristics of the

defendant; (B) the need for the sentence imposed to afford adequate deterrence to

criminal conduct; (C) the need to protect the public from further crimes of the

defendant; and (D) the need to provide the defendant with needed educational or

vocational training, medical care, or other correctional treatment in the most

effective manner; and (2) involve no greater deprivation of liberty than is

reasonably necessary for the purposes set forth above and are consistent with any

pertinent policy statements issued by the Sentencing Commission.”); United States

v. Okoko, 365 F.3d 962, 965 n.5 (11th Cir. 2004) (“Because . . . § 5D1.3 mirrors

the language used in this statute, we consider it together with 18 U.S.C. § 3583(d)

in reviewing the district court’s imposition of a special condition on a supervised

release.”). We have interpreted section 3583(d) to give district courts the authority

to “impose any condition of supervised release it deems appropriate so long as it

comports with the factors enumerated in § 3553(a).” United States v. Zinn, 321

F.3d 1084, 1089 (11th Cir. 2003). The Guidelines provide that a mandatory

condition of supervised release is that a defendant shall pay any fines that have



                                           5
been imposed but not paid upon release to supervised release. U.S. S ENTENCING

G UIDELINES M ANUAL § 5D1.3(a)(5) (citing 18 U.S.C. § 3624(e)). In addition, any

fine “previously imposed in connection with the sentence for which revocation is

ordered that remains unpaid or unserved at the time of revocation [of supervised

release] shall be ordered to be paid or served in addition to the sanction determined

under § 7B1.4 (Term of Imprisonment).” U.S. S ENTENCING G UIDELINES M ANUAL

§ 7B1.3(d).

       Assuming without deciding that the Appellant’s claim presents a ripe issue

for us to decide,2 upon careful review of the record and consideration of the

parties’ briefs, we discern no reversible error. First, the imposition of the unpaid

fine (and the unpaid assessment) as a condition to supervised release following

revocation comports with the factors in section 3353(a) insofar as the condition

addresses Alvarado’s recidivism as well as the need to deter him from misconduct

and to protect the public. Second, the fine does not involve a greater deprivation of

liberty than reasonably necessary. And third, the imposition of the fine is

consistent with policy statements of the Sentencing Guidelines, specifically section

7B1.3(d). Because the district court’s imposition of a fine as a condition of


       2
         See Zinn, 321 F.3d at 1088 (determining that imprisoned appellant’s challenge to
polygraph testing requirement as a condition of supervised release was “neither premature nor
speculative” because he would be subject to the challenged condition upon his release from
prison).

                                               6
Alvarado’s supervised release was consistent with 18 U.S.C. § 3583(d), the district

court did not abuse its discretion. Accordingly, the imposition of the fine is

reasonable. We affirm.

      AFFIRMED.




                                          7